May 9, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                      RICHARD ALAN HAASE, Appellant

NO. 14-11-01116-CV                           V.

ABRAHAM, WATKINS, NICHOLS, SORRELS, AGOSTO AND FRIEND LLP,
                         Appellee
             ________________________________

       This cause, an appeal from the judgment in favor of appellee, Abraham,
Watkins, Nichols, Sorrels, Agosto and Friend LLP, signed September 26, 2011,
was heard on the transcript of the record. We have inspected the record and find
that the trial court erred by concluding that each cause of action asserted by
appellant, Richard Alan Haase, was barred by the statute of limitations. We order
that the portions of the judgment that dispose of appellant’s final two causes of
action—i.e., the allegation that appellee negligently failed to include additional
tortfeasors in appellant’s federal complaint, and the allegation that appellee
negligently failed to pursue a fraud claim against a tortfeasor already named in that
complaint—are REVERSED and ordered severed and REMANDED for
proceedings in accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.